Title: To Thomas Jefferson from William H. Cabell, 24 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir.
                            Richmond Augt: 24. 1807
                        
                        Yours of the 21st. has been received, and I have accordingly directed that the packet addressed to Sir Thomas
                            Hardy shall be returned by the mail to the British Consul whose seal it bears—I now enclose you General Mathews last
                            letter.
                  I am with the highest respect Sir yr. Ob. Servt.
                        
                            Wm H: Cabell
                     
                        
                    